Exhibit 10.23.4

 

LOGO [g714706chase_logo.jpg]

AGREEMENT OF

EQUIPMENT SUBSTITUTION

AFFECTING LOAN NO 1000137842 dated July 31, 2013, be it understood and agreed by
and between JPMORGAN CHASE BANK, N.A. (“Lender”) and Borrower identified below:

SUBSTITUTE EQUIPMENT. The following equipment is substituted for equipment
covered under the above Loan:

 

Make

  

Model

  

Year

  

Serial No./VIN

Big Tex    Gooseneck Trailer    2007    16VGX242272665499 Freightliner   
Service Trk w/ eqpt    2005    1FVACWDC35HU55411 Freightliner    Roustabout Bed
   2004    1FVACWAK34HM75474 Big Tex    Pipe Trailer    2011   
16VFX3221B2398546 Big Tex    Pipe Trailer    2013    16VFX3229D2349386 Big Tex
   Pipe Trailer    2013    16VFX3229D2349387 Peterbilt    Hot Oil Truck    2014
   1NPXL40X4ED224827 Rig Works    Mustang 550    2013    1R9T5DN87DT571248
Kenworth    Pump Truck 70 Bbl    1988    1XKDD29X0JS505810 Case    Backhoe 580
   2001    JJG0307618 Trailer    Vac 130 Bbl    2001    5M328 Mack    RD890S   
2001    1M2P264Y31M032961 Halliburton    Bulk Trailer    1979    5573
Halliburton    Pump Trailer    1981    1H91H3420AD007060 5M    Vac 130 Bbl   
2003    5M348 Mack    RD600S    2001    1M2P267Y21M058298 Mack    CV713    2005
   1M2AG11Y45M024842 Vacu    Vac Trailer    2005    130ND10031120 Mack    CV713
   2006    1M2AG11Y16M041888 Dragon    Vac Trailer    2006    1UNST42206L042017
Big Tex    Trailer    2007    16VNX082471C82257 Mack    CV713    2006   
1M2AG11Y16M041891 Troxell    Vac Trailer    2006    1T9TA432261867649 Mack   
CV713    2007    1M2AG11Y37M060024 Galyean    Trailer    2006   
169VT40246H016465 Mack    CV713    2006    1M2AG11Y06M041882 Peterbilt    388   
2008    1XPWDB9X28D765191 Troxell    Vac Trailer    2010    1T9TS40210R719361
Peterbilt       2008    1XPWDB9X78D761427 Troxell    Vac Trailer    2010   
1T9TS4027AR719365 Peterbilt    Vac Truck    1997    1XPFDB9X6VN429002 Peterbilt
   Vac Truck - 385    1998    1XPGDT9X2WN466625 Gardner    Triplex Pump PES   
n/a    Diesel/V6 Detroit Gardner    Triplex Pump TEE    n/a    Diesel/Cat C7 JWS
   Triplex Pump 165    n/a    Diesel/V6 Detroit JWS    Triplex Pump 165    n/a
   Diesel/V6 Detroit

 

Page 1 of 4



--------------------------------------------------------------------------------

Make

  

Model

  

Year

  

Serial No./VIN

Mack    GU713 Trailer    2013    1M1AX04Y4DM016202 Mack    GU713 Truck    2013
   1M1AX04Y1DM016206 Case    W20C Forklift    1984    9155731 Mack    Water
Truck    1994    1M2AA14Y6RW033047 Cat    D6 Dozer    1984    4X9251 Hercules   
3 Axle Dropneck Trailer    1981    1HZL52301B1002674 Hercules    Trailer    1979
   A791479 Mack    CH613    1999    1M1AA13Y6XW113340 Mack    CH613    1999   
1M1AA13Y8XW113288 John Deere    5103 Tractor    2006    PY5103U010255 Tow Master
   Gooseneck Trailer    2007    5HNGN322871000304 Tex-Mex    Trailer    2012   
41MCB2026CW041585 Mack    CH613, Dump Truck    2003    1M2AA18Y53W153987
Case/Grader    865B    2013    NCAF01612 Service King    Work Rig    2013   
1S951DB8XDL976506 John Deere    310E Backhoe    1998    T0310EX844331
International    Dump Truck    1999    1HSHBAHNXXH232661 John Deere    650J
Dozer    2007    T0650JX129772 Talbert    Trailer    2004    40FR0302X42022900
Peterbilt       1990    1XPBDE9X5LN291580 Rogers    Lowboy Trailer    1977   
D4361 Mack    R600    2000    1M2P268Y2YM054292 Kubota    Excavator 80-3    2011
   24387 Quality    Ranger Trailer    2012    550FB1217CS001154 Dickerson   
Trailer    1976    1195S

RELEASED EQUIPMENT. The following equipment is released from the above Loan:

 

Make

  

Model

  

Year

  

Serial No./VIN

Wilson    Mogul 42B    1980    10677 Rig Works    Mustang 550    2006   
1R9T5DM806T571107 Rig Works    Mustang 550    2006    1R9T5DN846T571109 Chevy   
Silverado    2009    1GCHC43669F130683 Ford    F-150    2010   
1FTFX1EV7AFA02908 Chevy    Silverado    2009    1GCHC43K69F190394 Chevy   
Silverado Crew Cab    2009    1GCHC43K19F190349 Chevy    Silverado Crew Cab   
2009    1GCHC43K09F190195 Chevy    Silverado 2500 CC    2011   
1GC1KXCG6BF104881 Chevy    1500    2011    3GCPKSE31BF227977 Toyota    Tundra   
2011    5TFHW5F19BX197257 Chevy    Silverado    2011    1GC1CVCG9BF229830 Chevy
   Silverado Ext Cab    2011    1GC2KXC87BZ459747 Chevy    250 Crew Cab    2012
   1GC1KXCG1CF150460 Chevy    Crew Cab 4x4    2012    3GCPKSE75CG102971 Chevy   
2500 4x4 Crew Truck    2012    1GC1KXCG7CF199971 Chevy    2500 Crew Truck   
2012    1GC1CVCG1CF229001

 

Page 2 of 4



--------------------------------------------------------------------------------

Make

  

Model

  

Year

  

Serial No./VIN

Chevy    2500 Crew Truck    2012    1GC1CVCG2CF226687 Chevy    2500 Crew Truck
   2012    1GC1CVCG2CF227404 Chevy    2500 Crew Truck    2012   
3GCPKSE70CG247092 Peterbilt    Vac Truck    2013    1XPSD79XXDD186682 Southern
   Vac Trailer    2012    4S9V6TA29CG270531 Ford    F-250    2009   
1FTRF12W39KA40345 Ford    F-250    2009    1FTNF20599EA26513 Ford    F-250   
2010    1FTSX2B53AEB40203 Ford    F-250    2011    1FT7X2AT3BEB76612 Ford   
F-350    2011    1FT8W3AT3BEB76610 Ford    F-450    2011    1FDUF4GT6BEB76608
Ford    F-250    2011    1FT7W2BT1BEB76609 Ford    F-250    2011   
1FT7X2AT5BEB76613 Ford    F-250    2011    1FT7X2AT1BEB76611 Ford    F-250   
2011    1FT7X2AT7BEB76614 Ford    F-250    2011    1FT7X2ATXBEC92681 Ford   
F-150    2011    1FTNF1CF6BKE15759 Ford    F-150    2012    1FTMF1CM5CKD53539
Ford    F-550    2012    1FDUF5GTXCEA72257 Ideco    BIR 3087    1979    ALRR758
Chevy    Silverado    2011    1GB4CZCG4BF242798 GMC    Silverado 1500    2011   
1GTR2VE37BZ218937 Chevy    Silverado 1500    2011    1GCRKSE34BZ187113 Dodge   
Ram 3500 4x4    2012    3C7WDTCL3CG198145 Chevy    Sivlerado    2009   
3GCEK23319G212612 Chevy    Pick-up    2010    1GCPKPE09AZ174995 GMC    Sierra   
2011    1GTN2TE04BZ155529 Chevy    Pick-up    2011    1GB4KZCG6BF166746 Dodge   
Ram 1500 4x4    2011    1D7RV1CTXBS593352 GMC    Pick-up    2011   
1GTN2TE02BZ428211 Chevy    Silverado 1500    2012    3GCPKSE74CG199533 Chevy   
Silverado 1500    2012    1GCNKPE09CZ271835 Dodge    Ram 3500 4x4    2011   
3D6WZ4ET5BG533688 Ford    F-250    2011    1FTBF2B68BEC70619 Chevy    Pick-up   
2011    1GCOKVCG6BF231372 Chevy    Silverado    2013    1GC0KVCG0DF110050 Ranger
   Polaris    2012    4XATH76A7C2257350

The undersigned Borrower represents and warrants that it has acquired the
Substitute Equipment at its sole expense, that the purchase price of the
Substitute Equipment has been paid in full by Borrower, and that the Substitute
Equipment is free and clear of any liens, security interest and other
encumbrances except for the rights of Lender under the above Loan and the
documents related to it.

Except as expressly amended hereby, the above Loan and all documents related to
it remain in full force and effect.

NOW, THEREFORE, the above Acknowledgement has been read and is hereby agreed to
by the undersigned parties on this 15th day of January, 2014.

 

Page 3 of 4



--------------------------------------------------------------------------------

EASTERN OIL WELL SERVICE COMPANY     JPMORGAN CHASE BANK, N.A. (Borrower)    
(Lender) By:  

/s/ Beverly A. Cummings

    By:  

/s/ Teri Fancelli

  Beverly A. Cummings       Terri Fancelli Title:  

Executive Vice President

    Title:  

Authorized Signer

EOWS MIDLAND COMPANY       (Borrower)       By:  

/s/ Beverly A. Cummings

        Beverly A. Cummings       Title:  

Executive Vice President

      SOUTHWEST OILFIELD CONSTRUCTION COMPANY       (Borrower)       By:  

/s/ Beverly A. Cummings

        Beverly A. Cummings       Title:  

Executive Vice President

     

 

Page 4 of 4